Exhibit 10.1

EXECUTION VERSION

GOLDMAN SACHS BANK USA

GOLDMAN SACHS LENDING PARTNERS LLC

200 West Street

New York, New York 10282-2198

PERSONAL AND CONFIDENTIAL

December 13, 2015

Newell Rubbermaid Inc.

3 Glenlake Parkway

Atlanta, Georgia 30328

 

Attention:    John B. Ellis    Vice President and Treasurer

PROJECT CHARM

Commitment Letter

Ladies and Gentlemen:

Newell Rubbermaid Inc., a Delaware corporation (the “Borrower” or “you”), has
informed Goldman Sachs Bank USA (“GS Bank”) and Goldman Sachs Lending Partners
LLC (“GSLP” and, together with GS Bank, “Goldman Sachs”) that the Borrower
intends to consummate the Transactions described on Annex B hereto. Capitalized
terms used and not defined in this letter (together with Annexes A, B, C and D
hereto, this “Commitment Letter”) have the meanings assigned to them in Annexes
A, B, C and D hereto as the context may require. Goldman Sachs and any other
Lenders that become parties to this Commitment Letter as additional “Commitment
Parties” as provided in Section 3 hereof are referred to herein, collectively,
as the “Commitment Parties”, “we” or “us”.

 

1. Commitments; Titles and Roles.

(a) GS Bank is pleased to hereby confirm its agreement to act, and you hereby
appoint GS Bank to act, as sole lead arranger, sole bookrunner and sole
syndication agent in connection with the Facility (in such capacities, the
“Arranger”); (b) GS Bank is pleased to confirm its agreement to act, and you
hereby appoint GS Bank to act, as administrative agent (the “Administrative
Agent”) for the Facility; and (c) each of GS Bank and GSLP (in such capacities,
the “Initial Lender”) is pleased to hereby commit to provide the Borrower
$2,700,000,000 and $7,800,000,000, respectively, of the aggregate principal
amount of the Facility, in each case on the terms set forth herein, but subject
solely to the satisfaction (or waiver) of the conditions set forth in Annex D;
provided that the amount of the Facility shall be reduced as provided under
“Mandatory Prepayments and Commitment Reductions” and “Voluntary Prepayments and
Reductions in Commitments” on Annex C hereto. The commitments of GS Bank and
GSLP pursuant to clause (c) of the preceding sentence are several and not joint.
Our fees for our commitment and for services related to the Facility are set
forth in a separate fee letter (the “Fee Letter”) entered into by the Borrower
and Goldman Sachs on the date hereof. It is agreed that except as provided in
this Commitment Letter (including in the Syndication Plan (as defined below)),
no other agents, co-agents, arrangers, co-arrangers or bookrunners will be
appointed and no other titles will be awarded in connection with the Facility,
and no compensation will be paid in connection with the Facility, unless the
Arranger and you shall so agree.



--------------------------------------------------------------------------------

2. Conditions Precedent.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Bridge
Facility Documentation or any other letter agreement or other undertaking
concerning the financing of the Transactions to the contrary, the only
conditions to the availability of the Facility on the Closing Date are those
expressly set forth in Annex D hereto and upon satisfaction (or waiver) of such
conditions, the funding of the Facility on the Closing Date shall occur;
provided that in no event shall the Closing Date occur prior to March 31, 2016.
Each of the parties hereto agree that there are no conditions (implied or
otherwise) to the commitments hereunder or the funding of the Facility
(including compliance with the terms of this Commitment Letter, the Fee Letter
and the Bridge Facility Documentation) on the Closing Date other than those that
are expressly set forth in Annex D hereto.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Bridge
Facility Documentation or any other agreement or undertaking concerning the
financing of the Transactions to the contrary, (a) the only representations and
warranties the accuracy of which will be a condition to the availability of the
Facility on the Closing Date will be (i) the representations made by the
Acquired Business in the Acquisition Agreement as are material to the interests
of the Lenders, but only to the extent that you or your applicable affiliate(s)
have the right not to consummate the Acquisition, or to terminate your or their
obligations (or otherwise do not have an obligation to close), under the
Acquisition Agreement as a result of a failure of such representations in the
Acquisition Agreement to be true and correct) (the “Acquisition Agreement
Representations”) and (ii) the Specified Representations (as defined below), and
(b) the terms of the Bridge Facility Documentation and Closing Deliverables (as
defined below) for the Facility will be in such form that they do not impair the
availability of the Facility on the Closing Date if the conditions set forth in
Annex D hereto are satisfied. As used herein, “Specified Representations” means
the representations and warranties of the Borrower in the Bridge Facility
Documentation relating to corporate existence, power of the Borrower and the
Guarantors to enter into the Bridge Facility Documentation, corporate
authorization (as it relates to execution, delivery and performance by the
Borrower and the Guarantors of the Bridge Facility Documentation, due execution
and delivery (in each case, with respect to the Borrower and the Guarantors) of
the Bridge Facility Documentation, no contravention of organizational documents,
the Existing Credit Agreement or any debt instruments governing indebtedness for
borrowed money in an aggregate principal amount exceeding $250,000,000, in each
case resulting from the borrowing under and performance of the Bridge Facility
Documentation, enforceability as against the Borrower and the Guarantors of the
Bridge Facility Documentation, absence of payment or bankruptcy default, margin
regulations, Investment Company Act, use of proceeds, solvency as of the Closing
Date after giving effect to the Transactions of the Borrower and its
subsidiaries on a consolidated basis (solvency for purposes of such
representation and warranty to be determined in a manner consistent with the
manner in which solvency is defined in the solvency certificate in the form set
forth in Annex D-I), and use of the proceeds of the Facility not violating any
of (x) the Patriot Act (as defined below), (y) anti-corruption laws (including
FCPA) or (z) laws related to sanctioned persons (including such laws
administered by OFAC). This Section 2, and the provisions set forth herein,
shall be referred to as the “Limited Conditionality Provisions”.

 

3. Syndication.

The Arranger reserves the right, in accordance with the provisions of this
Section 3, prior to or after the Closing Date, to syndicate the Facility to the
Lenders (as defined in Annex C). During the period of 45 days following the date
of this Commitment Letter (the “Initial Syndication Period”), the syndication of
the Facility, including determinations as to the timing of offers to prospective
Lenders, the selection of

 

2



--------------------------------------------------------------------------------

Lenders, the acceptance and final allocation of commitments, the awarding of
titles or roles to any Lenders and the amounts offered and the compensation
provided to each Lender from the amounts to be paid to the Arranger pursuant to
the terms of this Commitment Letter and the Fee Letter, will be conducted
jointly by the Arranger and the Borrower and, except to the extent the Arranger
and the Borrower otherwise agree, in accordance with the syndication plan
heretofore agreed by such parties (the “Syndication Plan”). Without limiting the
foregoing, the Facility will be syndicated during the Initial Syndication Period
only to the Approved Lenders (as defined in the Fee Letter) or other Lenders
approved by you in your sole discretion. Following the Initial Syndication
Period, if and for so long as a Successful Syndication (as defined in the Fee
Letter) has not been achieved, the syndication of the Facility, including
determinations referred to above, shall be conducted by the Arranger in
consultation with the Borrower and departures may be made from the Syndication
Plan in consultation with the Borrower; provided, however, that no such
syndication shall be made to any Person other than (i) Approved Lenders,
(ii) commercial and investment banks, in each case whose senior unsecured
long-term indebtedness has an “investment grade” rating by both S&P and Moody’s,
(iii) other persons approved by you (such approval not to be unreasonably
withheld or delayed) (the persons described in clauses (i) through (iii),
“Eligible Lenders”) and (iv) any other financial institution; provided that
solely with respect to this clause (iv), in the event that, notwithstanding the
satisfaction of all applicable conditions to funding, any Lender (other than an
Eligible Lender) shall default in its obligation to fund its commitment in
respect of the Facility on the Closing Date, each Initial Lender shall remain
severally obligated to assume its ratable share of the unfunded commitment of
such Lender and to fund such share of such commitment (the “Backstop
Commitment”). In connection with any commitments received from the Lenders
(whether before or after the Initial Syndication Period, but prior to the
execution of the Bridge Facility Documentation), you agree, at the request of
the Arranger, to enter into one or more customary joinder agreements or an
amendment and restatement of this Commitment Letter providing for such
additional Lenders selected in accordance with this paragraph to become
additional Commitment Parties under this Commitment Letter and extend
commitments in respect of the Facility directly to you (it being agreed that,
subject to the last sentence of Section 1, such joinder agreements or amendment
and restatement of this Commitment Letter will contain such provisions relating
to titles, the allocation of any reductions in the amount of the Facility and
other matters relating to the relative rights of the Arranger and such
additional Commitment Parties as the Arranger and you shall reasonably agree
(or, following the Initial Syndication Period, as the Arranger shall determine
in consultation with you)). The aggregate commitments of Goldman Sachs with
respect to the Facility shall only be reduced dollar-for-dollar by the amount of
each commitment for the Facility received from additional Lenders that
constitute Eligible Lenders and upon such Lender becoming a party to this
Commitment Letter as an additional “Commitment Party” pursuant to a joinder
agreement, amendment and restatement of this Commitment Letter or a party to the
Bridge Facility Documentation as a Lender and, other than with respect an
assignment to an Eligible Lender in accordance with the foregoing procedures or
to an affiliate as expressly provided in Section 6 below, and notwithstanding
the Arranger’s right to syndicate the Facility and receive commitments with
respect thereto, (i) no assignment, syndication or participation by the
Commitment Parties hereunder shall relieve, release or novate any Commitment
Party from its obligation hereunder (including its commitments hereunder and its
obligation to fund the Facility) until the funding of the loans under the
Facility on the Closing Date has occurred, (ii) no assignment or novation by any
Commitment Party shall become effective with respect to all or any portion of
any Commitment Party’s commitments in respect of the Facility until after the
funding of the Facility on the Closing Date and (iii) unless you otherwise agree
in writing, each Commitment Party shall retain exclusive control over all rights
and obligations with respect to its commitments in respect of the Facility,
including all rights with respect to consents, modifications, supplements,
waivers and amendments. Without limiting the foregoing, any reduction of Goldman
Sachs’s commitments under the Facility in accordance with the previous sentence
or as a result of a reduction of the overall commitments with respect to the
Facility, in each case in its capacity as an Initial Lender, pursuant to the
terms of this Commitment Letter, shall be allocated between GSLP’s and GS Bank’s
respective commitments as determined by GSLP and GS Bank in their sole
discretion.

 

3



--------------------------------------------------------------------------------

Notwithstanding anything herein or in the Fee Letter or the Bridge Facility
Documentation to the contrary, in no event shall any assignment be made to a
Disqualified Institution (as defined in the Fee Letter).

To facilitate an orderly and successful syndication of the Facility, you agree
that, until the earlier of (a) the achievement of a Successful Syndication (as
defined in the Fee Letter) and (b) 60 days following the Closing Date (the
“Syndication Date”), you will not, and you will use commercially reasonable
efforts to ensure, to the extent practical and appropriate and in all instances
not in contravention of the terms of the Acquisition Agreement, the Acquired
Business does not syndicate, issue, offer or place any competing syndicated
commercial bank or other syndicated debt facility or any debt security of the
Acquired Business or the Borrower or any of their respective subsidiaries or
affiliates (other than (i) the Facility, (ii) the Notes, (iii) the Term Loans,
(iv) intercompany indebtedness, (v) ordinary course purchase money indebtedness,
letter of credit facilities, overdraft protection and short term working capital
facilities, factoring arrangements, hedging and cash management or capital lease
obligations, (vi) ordinary course borrowings under your Existing Credit
Agreement and the Receivables Facility, (vii) an amendment or replacement of the
Existing Credit Agreement, provided that the aggregate commitments thereunder do
not exceed $1,250,000,000, (viii) issuances of commercial paper, (ix) any
indebtedness incurred or issued prior to the Closing Date by the Acquired
Business to the extent not prohibited under the Acquisition Agreement and
(x) bilateral working capital facilities entered into in the ordinary course and
consistent with past practice) without the prior written consent of the Arranger
(such consent not to be unreasonably withheld or delayed).

The Arranger intends to commence syndication efforts promptly upon the execution
of the Acquisition Agreement and public announcement of the Transactions. Until
the Syndication Date, you agree to actively assist the Arranger in achieving a
Successful Syndication. Such assistance shall include (a) your use of all
commercially reasonable efforts to ensure that the Arranger’s syndication
efforts benefit from your and your subsidiaries’ existing lending relationships,
(b) your cooperation, and your using commercially reasonable efforts to cause
the Acquired Business to cooperate in connection with the preparation of one or
more customary information packages for the Facility regarding the business,
operations, financial projections and prospects of the Borrower and the Acquired
Business (collectively, the “Confidential Information Memorandum”), including,
without limitation, all information relating to the transactions contemplated
hereunder prepared by or on behalf of the Borrower or the Acquired Business
deemed reasonably necessary by the Arranger to achieve a Successful Syndication,
(c) your using commercially reasonable efforts, as promptly as practical prior
to the launch of the syndication of the Facility, to obtain a Public Debt Rating
from each of Moody’s Investor Services, Inc. (“Moody’s”) and Standard & Poor’s
Ratings Services (“S&P”), in each case giving effect to the Transactions, and
(d) the presentation of one or more customary information packages for the
Facility reasonably acceptable in format and content to the Arranger
(collectively, the “Lender Presentation”) in meetings and other communications
with prospective Lenders or agents in connection with the syndication of the
Facility (including, without limitation, (i) direct contact between senior
management and representatives, with appropriate seniority and expertise, of the
Borrower with prospective Lenders and participation of such persons in meetings
and (ii) using commercially reasonable efforts to cause direct contact between
senior management and representatives, with appropriate seniority and expertise,
of the Acquired Company with prospective Lenders and participation of such
persons in meetings, in each case at such times and places as shall be mutually
agreed by the Arranger and the Borrower and upon reasonable advance notice), and
(e) your using your commercially reasonable efforts to provide the Arranger with
a period of at least 15 consecutive business days following receipt of the
Confidential Information Memorandum (which shall contain financial statements
satisfying the requirements of paragraph 2 of Annex D) to syndicate the Facility
to prospective Lenders (provided that such period (x) shall not commence until
on or after January 4, 2016 and (y) shall end on or prior to August 19, 2016 or
commence on or after September 6, 2016). The Borrower will be solely responsible
for the contents of the Confidential Information

 

4



--------------------------------------------------------------------------------

Memorandum and the Lender Presentation and all other information, documentation
or materials delivered to the Arranger by or on behalf of the Borrower in
connection therewith (collectively, the “Information”) and acknowledges that the
Arranger will be using and relying upon the Information without independent
verification thereof. The Borrower agrees that Information regarding the
Facility and Information provided by it, the Acquired Business or their
respective representatives to the Arranger in connection with the Facility
(including, without limitation, draft and execution versions of the Bridge
Facility Documentation, the Confidential Information Memorandum, the Lender
Presentation and publicly filed financial statements) may, after the Borrower
has been provided a reasonable opportunity to review the same, be disseminated
to potential Lenders and other persons through one or more internet sites
(including an IntraLinks, SyndTrak or other electronic workspace (the
“Platform”)) created for purposes of syndicating the Facility or otherwise, in
accordance with the Arranger’s standard syndication practices, and you
acknowledge that neither the Arranger nor any of its affiliates will be
responsible or liable to you or any other person or entity for damages arising
from the use by others of any Information or other materials obtained on the
Platform, other than for direct, actual damages resulting from the gross
negligence or willful misconduct of the Arranger or any such Affiliate as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

In addition, you agree (a) to engage one or more investment banks (the
“Investment Banks”) satisfactory to the Commitment Parties, on terms and
conditions satisfactory to the Commitment Parties, to publicly sell and/or
privately place the Notes and to arrange the credit facility for the Term Loans,
and to provide the Investment Banks with a complete printed preliminary offering
document (an “Offering Document”) suitable for use in a customary “road show”
(it being understood that any such obligation shall be deemed satisfied by the
delivery of an Offering Document in the form of the Borrower’s prospectus, dated
October 22, 2015, with such modifications as the Investment Banks and the
Borrower and their respective counsel may consider appropriate, including giving
due regard to the then current market conditions applicable to similar
financings or in light of any material aspect of the Acquisition that requires
such modifications and that contains the information set forth in clauses
(i) through (iii) of this paragraph) that contains (i) all such information
(including all audited financial statements, all unaudited financial statements
(which shall have been reviewed as provided in the procedures specified by the
Public Company Accounting Oversight Board in AU 722), (ii) all such pro forma
financial statements prepared in accordance with generally accepted accounting
principles in the United States and prepared in accordance with Regulation S-X
under the Securities Act of 1933, as amended), and (iii) all such other data, in
the case of each of (i) through (iii), as the Securities and Exchange Commission
would require in a registered offering of the Notes on Form S-3 (or if the
Company is no longer eligible to use Form S-3, a registered offering of the
Notes on Form S-1), or as are customarily included in Offering Documents of such
type, or that would be necessary for the Investment Banks to receive comfort
(including “negative assurance” and change period comfort) that is customary in
the context of a transaction where the most recent financial statements are not
more than 135 days old), and the Borrower agrees to use commercially reasonable
efforts to cause the independent accountants for the Borrower and the Acquired
Business to provide the Investment Banks with customary comfort letters (it
being understood that none of such information must include separate financial
statements in respect of the Borrower’s subsidiaries, or other information
required by Rule 3-09, Rule 3-10 or Rule 3-16 of Regulation S-X or any
information required by Items 10 through 14 of Form 10-K and this obligation
shall be deemed satisfied even if the Offering Document excludes the
“description of notes” and other information or sections that would customarily
be provided by the Investment Banks or their counsel) and (b) to use your
commercially reasonable efforts to provide the Investment Banks with a period of
at least 15 consecutive business days following receipt of an Offering Document
including the information described in clause (a) above to seek to publicly sell
the Notes or privately place the Notes with qualified purchasers thereof
(provided that such period (x) shall not commence until on or after January 4,
2016 and (y) shall end on or prior to August 19, 2016 or commence on or after
September 6, 2016). Notwithstanding the foregoing, the only pro forma financial
statements required to be delivered shall be those that the Securities and
Exchange Commission would require in a registered offering of the Notes on Form
S-3 (or if the Company is no longer eligible to use Form S-3, a registered
offering of the Notes on Form S-1).

 

5



--------------------------------------------------------------------------------

It is understood that in connection with your assistance described above, you
will provide, and cause all other applicable persons to provide, customary
authorization letters to the Arranger authorizing the distribution of the
Information to prospective Lenders. The Borrower acknowledges that certain of
the Lenders may be “public side” Lenders (i.e., Lenders that do not wish to
receive Private-Side Information (as defined below)) (each, a “Public Lender”;
and Lenders who are not Public Lenders being referred to herein as “Private
Lenders”). At the reasonable request of the Arranger, the Borrower agrees to
prepare an additional version of the Confidential Information Memorandum and the
Lender Presentation to be used by Public Lenders containing a representation
that such Information does not contain Private-Side Information. “Private-Side
Information” means material non-public information (for purposes of United
States federal, state or other applicable securities laws) concerning the
Borrower, the Acquired Business or their respective subsidiaries or any of their
respective securities; and “Public-Side Information” means any information that
is not Private-Side Information. The information to be included in the
additional version of the Confidential Information Memorandum and the Lender
Presentation will be substantially consistent with the information included in
any offering memorandum for the offering for the Notes. In addition, the
Borrower will clearly designate as such all Information provided to the Arranger
by or on behalf of it or the Acquired Business which contains exclusively
Public-Side Information. The Borrower acknowledges and agrees that the following
documents may, after the Borrower has been provided a reasonable opportunity to
review the same, be distributed to all Lenders (including Public Lenders):
(a) drafts and final versions of the Bridge Facility Documentation; (b) term
sheets and notification of changes in the terms of the Facility and
(c) administrative materials prepared by the Arranger for prospective Lenders
(such as a lender meeting invitation, allocations and funding and closing
memoranda).

Without limiting your obligations to assist with syndication efforts as set
forth herein and without limiting the conditions precedent set forth in Annex D,
it is understood that the Commitment Parties’ commitments hereunder are not
conditioned upon the syndication of, or receipt of commitments in respect of,
the Facility and in no event shall the commencement or successful completion of
syndication of the Facility constitute a condition to the availability of the
Facility on the Closing Date. Notwithstanding anything to the contrary contained
in this Commitment Letter or the Fee Letter or any other letter agreement or
undertaking concerning the financing of the Transactions to the contrary,
neither the obtaining of the ratings referenced above nor the compliance with
any of the other provisions set forth in this Section 3 shall constitute a
condition to the commitments hereunder or the funding of the Facility on the
Closing Date.

 

4. Information.

The Borrower represents and covenants that (i) all written Information (other
than financial projections and other information of a general economic or
industry specific nature) provided by or on behalf of the Acquired Business or
the Borrower to the Commitment Parties or the Lenders in connection with the
transactions contemplated hereunder is and will be, when taken as a whole
(including any supplements thereto), complete and correct in all material
respects (it being understood that prior to the Acquisition, with respect to the
Acquired Business and its representatives, such representations may be to the
best of the Borrower’s knowledge) and does not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not misleading and (ii) the written financial
projections that have been or will be made available to the Arranger or the
Lenders by or on behalf of the Acquired Business or the Borrower have been and
will be prepared in good faith based upon assumptions that are believed by the
preparer thereof to be reasonable at the time such financial projections are
furnished to the Arranger or the Lenders, it being understood and agreed that
financial

 

6



--------------------------------------------------------------------------------

projections are not a guarantee of financial performance and actual results may
differ from financial projections and such differences may be material. You
agree that if at any time prior to the later of (i) the Closing Date and
(ii) the Syndication Date, any of the representations in the preceding sentence
would be incorrect in any material respect if the Information and financial
projections were being furnished, and such representations were being made, at
such time, then you will promptly supplement, or cause to be supplemented, the
Information and financial projections so that such representations will be
correct in all material respects under those circumstances. In arranging and
syndicating the Facility, the Arranger will be entitled to use and rely on the
Information and the financial projections without responsibility for independent
verification thereof. The Arranger will have no obligation to conduct any
independent evaluation or appraisal of the assets or liabilities of you, the
Borrower, the Acquired Business or any other party or to advise or opine on any
related solvency issues.

 

5. Indemnification and Related Matters.

In connection with arrangements such as this, it is the policy of the Commitment
Parties to receive indemnification. The Borrower agrees to the provisions with
respect to our indemnity and other matters set forth in Annex A, which is
incorporated by reference into this Commitment Letter.

 

6. Assignments.

This Commitment Letter may not be assigned by you without the prior written
consent of the Arranger (and any purported assignment without such consent will
be null and void), is intended to be solely for the benefit of the Commitment
Parties and the other parties hereto and, except as set forth in Annex A hereto,
is not intended to confer any benefits upon, or create any rights in favor of,
any person other than the parties hereto. Any Commitment Party may assign its
commitments and agreements hereunder, in whole or in part, to any of its
affiliates and, subject to the consent of the Borrower (not to be unreasonably
withheld or delayed) (it being agreed that the Borrower hereby consents to any
assignment from GS Bank to GSLP or from GSLP to GS Bank), any such assignment
will relieve such Commitment Party of its obligations hereunder with respect to
such assigned commitments. In addition, subject to Section 3 hereof, Goldman
Sachs may, in consultation with the Borrower, assign its commitments hereunder,
in whole or in part, to additional arrangers or other Lenders, provided that any
such assignment by Goldman Sachs to any potential Lender shall not relieve
Goldman Sachs of its obligations set forth herein to fund that portion of the
commitments so assigned except as specifically set forth in Section 3 above.
Neither this Commitment Letter nor the Fee Letter may be amended or any term or
provision hereof or thereof waived or otherwise modified except by an instrument
in writing signed by each of the parties hereto or thereto, as applicable, and
any term or provision hereof or thereof may be amended or waived only by a
written agreement executed and delivered by all parties hereto or thereto.

 

7. Confidentiality.

Please note that this Commitment Letter, the Fee Letter and any written
communications provided by, or oral discussions with, the Commitment Parties in
connection with this arrangement are exclusively for the information of the
Borrower and may not be disclosed by you to any third party or circulated or
referred to publicly without our prior written consent except, after providing
written notice to the Commitment Parties (to the extent the Borrower is legally
permitted to do so), pursuant to a subpoena or order issued by a court of
competent jurisdiction or by a judicial, administrative or legislative body or
committee; provided that we hereby consent to your disclosure of (i) this
Commitment Letter and the Fee Letter to the Borrower’s officers, employees,
consultants, accountants, attorneys, directors, agents and other advisors who
are directly involved in the consideration of the Facility and who have been
informed by you of the confidential nature of such advice and this Commitment
Letter and the Fee Letter, (ii) this Commitment Letter or the information
contained herein (but not the Fee Letter or the information contained therein

 

7



--------------------------------------------------------------------------------

except as expressly provided below) to the Acquired Business to the extent you
notify such persons of their obligations to keep such material confidential, and
to the Acquired Business’ officers, directors, agents, employees, affiliates,
independent auditors, legal counsel and other advisors who are directly involved
in the consideration of the Facility on a confidential “need to know” basis
(provided that any disclosure of the Fee Letter or its terms or substance to the
Acquired Business or its officers, directors, agents, employees, affiliates,
independent auditors, legal counsel and other advisors shall be redacted in a
manner reasonably satisfactory to the Commitment Parties), (iii) this Commitment
Letter and the Fee Letter as required by applicable law or compulsory legal
process (in which case you agree to inform us promptly thereof to the extent you
are legally permitted to do so), (iv) the information contained in Annex B in
any prospectus or other offering memorandum relating to the issuance of any debt
or equity as part of the Acquisition Consideration, (v) the aggregate amount of
fees and other compensation under the Fee Letter (but without disclosing any
specific fees, flex or other economic terms set forth therein) aggregated with
the other fees and compensation for the Transactions as part of projections, pro
forma information or generic disclosure of aggregate sources and uses related to
the Transactions in any syndication of the Facility or in any prospectus or
offering memorandum related to any the issuance of any debt or equity as part of
the Acquisition Consideration or in any filings with (including documents
furnished to) the Securities Exchange Commission to the extent required by law
or regulation, in each case to the extent customary, (vi) following your
acceptance of the terms of this Commitment Letter and the Fee Letter, this
Commitment Letter or the information contained herein (but not the Fee Letter or
the information contained therein) to potential and prospective Lenders,
participants and any direct or indirect contractual counterparties to any swap
or derivative transaction relating to the Borrower or its obligations under the
Facility, in each case, who are advised of the confidential nature of such
information and (vii) the information contained in Annex B to Moody’s and S&P;
provided that such information is supplied to Moody’s and S&P only on a
confidential basis after consultation with the Commitment Parties.

Each Commitment Party agrees that it will treat as confidential all information
provided to it hereunder by or on behalf of you, the Acquired Business or any of
your or their respective subsidiaries or affiliates; provided, however, that
nothing herein will prevent such Commitment Party from disclosing any such
information (a) pursuant to the order of any court or administrative agency or
in any pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case (A) such person agrees
to inform you promptly thereof to the extent not prohibited by law and (B) such
person shall limit such disclosure to the extent necessary to comply with such
order, regulation, law or request as reasonably determined by such person,
including on the advice of counsel), (b) upon the request or demand of any
regulatory authority purporting to have jurisdiction over such person or any of
its affiliates, (c) to the extent that such information is publicly available or
becomes publicly available other than by reason of improper disclosure by such
person, (d) to such person’s affiliates and their respective officers,
directors, partners, members, employees, legal counsel, independent auditors and
other experts or agents who need to know such information in connection with the
Transactions and on a confidential basis and who have been informed of the
confidentiality of such information (provided that each Commitment Party shall
be responsible for its affiliates’, officers’, directors’ and employees’
compliance with this paragraph), (e) to potential and prospective Lenders,
participants and any direct or indirect contractual counterparties to any swap
or derivative transaction relating to the Borrower or its obligations under the
Facility, in each case, who are advised of the confidential nature of such
information, (f) to Moody’s and S&P and other rating agencies or to market data
collectors as determined by such Commitment Party; provided that such
information is limited to Annex B and is supplied only on a confidential basis,
(g) to market data collectors, similar services providers to the lending
industry, and service providers to the Commitment Parties and the Lenders in
connection with the administration and management of the Facility; provided that
such information is limited to the existence of this Commitment Letter and
information about the Facility, (h) received by such person on a
non-confidential basis from a source (other than you, the Acquired Business or
any of your or their affiliates, advisors, members, directors, employees, agents
or other representatives) not known by such person to be

 

8



--------------------------------------------------------------------------------

prohibited from disclosing such information to such person by a legal,
contractual or fiduciary obligation, (i) to the extent that such information was
already in such Commitment Party’s possession or is independently developed by
such Commitment Party or (j) for purposes of establishing a “due diligence”
defense. The Commitment Parties’ obligation under this provision shall remain in
effect until the earlier of (i) two years from the date hereof and (ii) the date
the Bridge Loan Documentation is entered into by the parties thereto, at which
time any confidentiality undertaking in the Bridge Loan Documentation shall
supersede this provision.

 

8. Absence of Fiduciary Relationship; Affiliates; Etc.

As you know, each Commitment Party (together with its affiliates, the
“Commitment Entities”) is a full service financial institution engaged, either
directly or through its affiliates, in a broad array of activities, including
commercial and investment banking, financial advisory, market making and
trading, investment management (both public and private investing), investment
research, principal investment, financial planning, benefits counseling, risk
management, hedging, financing, brokerage and other financial and non-financial
activities and services globally. In the ordinary course of their various
business activities, the Commitment Entities and funds or other entities in
which the Commitment Entities invest or with which they co-invest, may at any
time purchase, sell, hold or vote long or short positions and investments in
securities, derivatives, loans, commodities, currencies, credit default swaps
and other financial instruments for their own account and for the accounts of
their customers. In addition, the Commitment Entities may at any time
communicate independent recommendations and/or publish or express independent
research views in respect of such assets, securities or instruments. Any of the
aforementioned activities may involve or relate to assets, securities and/or
instruments of the Borrower, the Acquired Business and/or other entities and
persons which may (i) be involved in transactions arising from or relating to
the arrangement contemplated by this Commitment Letter or (ii) have other
relationships with the Borrower or its affiliates. In addition, the Commitment
Entities may provide investment banking, commercial banking, underwriting and
financial advisory services to such other entities and persons. The arrangement
contemplated by this Commitment Letter may have a direct or indirect impact on
the investments, securities or instruments referred to in this paragraph, and
employees working on the financing contemplated hereby may have been involved in
originating certain of such investments and those employees may receive credit
internally therefor. Although the Commitment Entities in the course of such
other activities and relationships may acquire information about the transaction
contemplated by this Commitment Letter or other entities and persons which may
be the subject of the financing contemplated by this Commitment Letter, the
Commitment Entities shall have no obligation to disclose such information, or
the fact that the Commitment Entities are in possession of such information, to
the Borrower or to use such information on the Borrower’ behalf.

Consistent with the Commitment Entities’ policies to hold in confidence the
affairs of their customers and the agreements set forth in Section 7 above, the
Commitment Entities will not furnish confidential information obtained from you
by virtue of the transactions contemplated by this Commitment Letter to any of
its other customers. Furthermore, you acknowledge that neither the Commitment
Entities nor any of their respective affiliates has an obligation to use in
connection with the transactions contemplated by this Commitment Letter, or to
furnish to you, confidential information obtained or that may be obtained by
them from any other person.

Each of the Commitment Entities may have economic interests that conflict with
those of the Borrower, its equity holders and/or its affiliates. You agree that
the Commitment Entities will act under this Commitment Letter as an independent
contractor and that nothing in this Commitment Letter or the Fee Letter or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between the Commitment Entities and the
Borrower, its equity holders or its affiliates. You acknowledge and agree that
the transactions contemplated by this Commitment Letter and the Fee

 

9



--------------------------------------------------------------------------------

Letter (including the exercise of rights and remedies hereunder and thereunder)
are arm’s-length commercial transactions between the Commitment Entities, on the
one hand, and the Borrower, on the other, and in connection therewith and with
the process leading thereto, (i) the Commitment Entities have not assumed (A) an
advisory responsibility in favor of the Borrower, its equity holders or its
affiliates with respect to the financing transactions contemplated hereby or
(B) a fiduciary responsibility in favor of the Borrower, its equity holders or
its affiliates with respect to the transactions contemplated hereby, or in each
case, the exercise of rights or remedies with respect thereto or the process
leading thereto (irrespective of whether the Commitment Entities have advised,
is currently advising or will advise the Borrower, its equity holders or its
affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in this Commitment Letter and the Fee Letter and
(ii) the Commitment Entities are acting solely as a principal and not as the
agent or fiduciary of the Borrower, its management, equity holders, affiliates,
creditors or any other person. The Borrower acknowledges and agrees that it has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. The Borrower
agrees that it will not claim that the Commitment Entities have rendered
advisory services of any nature or respect with respect to the financing
transactions contemplated hereby, or owes a fiduciary or similar duty to the
Borrower, in connection with such transactions or the process leading thereto.
In addition, each Commitment Party may employ the services of its affiliates in
providing services and/or performing its or their obligations hereunder and may
exchange with such affiliates information concerning the Borrower, the Acquired
Business and other companies that may be the subject of this arrangement, and
such affiliates will be entitled to the benefits afforded to such Commitment
Party hereunder.

As you know, Goldman, Sachs & Co. has been retained by the Borrower (or one of
its affiliates) as financial advisor (in such capacity, the “Financial Advisor”)
in connection with the Acquisition. You agree to such retention, and further
agree not to assert any claim you might allege based on any actual or potential
conflicts of interest that might be asserted to arise or result from the
engagement of the Financial Advisor, on the one hand, and our and our
affiliates’ relationships with you as described and referred to herein, on the
other. Each of the Commitment Parties hereto acknowledges (i) the retention of
Goldman, Sachs & Co. as the Financial Advisor and (ii) that such relationship
does not create any fiduciary duties or fiduciary responsibilities to such
Commitment Party on the part of Goldman Sachs or its affiliates.

In addition, please note that the Commitment Entities do not provide accounting,
tax or legal advice. Notwithstanding anything herein to the contrary, the
Borrower (and each employee, representative or other agent of the Borrower) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the Facility and all materials of any kind
(including opinions or other tax analyses) that are provided to the Borrower
relating to such tax treatment and tax structure. However, any information
relating to the tax treatment or tax structure will remain subject to the
confidentiality provisions hereof (and the foregoing sentence will not apply) to
the extent reasonably necessary to enable the parties hereto, their respective
affiliates, and their respective affiliates’ directors and employees to comply
with applicable securities laws. For this purpose, “tax treatment” means U.S.
federal or state income tax treatment, and “tax structure” is limited to any
facts relevant to the U.S. federal income tax treatment of the transactions
contemplated by this Commitment Letter but does not include information relating
to the identity of the parties hereto or any of their respective affiliates.

 

9. Miscellaneous.

The Commitment Parties’ commitments and agreements hereunder (except the
Backstop Commitment) will terminate upon the earlier of the Termination Date and
the date on which the Bridge Facility Documentation becomes effective. The
“Termination Date” shall mean the first to occur of (i) the consummation of the
Acquisition, (ii) after execution of the Acquisition Agreement and prior to the
time

 

10



--------------------------------------------------------------------------------

of consummation of the Acquisition, the date on which the Acquisition Agreement
is validly terminated by you or with your written consent in accordance with its
terms and (iii) July 31, 2016 or such later date (but in no event later than 90
days following July 31, 2016) to which the “Outside Date” (as defined in the
Acquisition Agreement) shall have been extended pursuant to Section 7.1(b) of
the Acquisition Agreement (the “Outside Date”).

The provisions set forth under Sections 3, 4, 5 (including Annex A), 7 and 8
hereof and this Section 9 hereof (other than any provision therein that
expressly terminates upon the effectiveness of the Bridge Facility
Documentation) and the provisions of the Fee Letter will remain in full force
and effect regardless of whether the Bridge Facility Documentation is executed
and delivered. The provisions set forth in the Fee Letter and under Sections 5
(including Annex A) and 7 and 8 hereof and this Section 9 will remain in full
force and effect notwithstanding the expiration or termination of this
Commitment Letter or the Commitment Parties’ commitments and agreements
hereunder.

Each of the parties hereto for itself and its affiliates agrees that any suit or
proceeding arising in respect of this Commitment Letter or the Commitment
Parties’ commitments or agreements hereunder or the Fee Letter will be tried
exclusively in any Federal court of the United States of America sitting in the
Borough of Manhattan or, if that court does not have subject matter
jurisdiction, in any state court located in the City and County of New York, and
each of the parties hereto hereby submits to the exclusive jurisdiction of, and
to venue in, such court. Any right to trial by jury with respect to any action
or proceeding arising in connection with or as a result of either the Commitment
Parties’ commitments or agreements or any matter referred to in this Commitment
Letter or the Fee Letter is hereby waived by the parties hereto. Each of the
parties hereto for itself and its affiliates agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Service of any process, summons, notice or document by registered mail or
overnight courier addressed to any of the parties hereto at the addresses above
shall be effective service of process against such party for any suit, action or
proceeding brought in any such court. This Commitment Letter and the Fee Letter
will be governed by and construed in accordance with the laws of the State of
New York without regard to principles of conflicts of laws; provided that
(a) the interpretation of the definition of Material Adverse Effect and whether
there shall have occurred a Material Adverse Effect, (b) whether the Acquisition
has been consummated as contemplated by the Acquisition Agreement and
(c) whether the representations and warranties made by the Acquired Company in
the Acquisition Agreement are accurate and whether as a result of any inaccuracy
thereof the Borrower (or its affiliates) has the right to terminate its (or
their) obligations under the Acquisition Agreement or not to consummate the
Acquisition, shall be determined in accordance with the laws of the State of
Delaware without regard to principles of conflicts of laws that would result in
the application of the laws of another jurisdiction.

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including an agreement to negotiate in good faith the Bridge Facility
Documentation by the parties hereto in a manner consistent with this Commitment
Letter, it being acknowledged and agreed that the funding of the Facility and
the commitment provided hereunder is subject to conditions precedent as provided
herein, subject to the Limited Conditionality Provisions.

The Commitment Parties hereby notify the Borrower and the Acquired Business that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”) the Commitment Parties
and each Lender may be required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow the Commitment Parties and each
Lender to identify the Borrower in accordance with the Patriot Act. This notice
is given in accordance with the requirements of the Patriot Act and is effective
for the Commitment Parties and each Lender.

 

11



--------------------------------------------------------------------------------

This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or electronic
transmission (in pdf format) will be effective as delivery of a manually
executed counterpart hereof. This Commitment Letter and the Fee Letter are the
only agreements that have been entered into among the parties hereto with
respect to the Facility and set forth the entire understanding of the parties
with respect thereto and supersede any prior written or oral agreements among
the parties hereto with respect to the Facility.

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to Goldman Sachs the enclosed copy of this Commitment
Letter, together, if not previously executed and delivered, with the Fee Letter,
on or before 3:00 a.m., New York City time, on December 14, 2015, whereupon this
Commitment Letter and the Fee Letter will become binding agreements between us.
If this Commitment Letter and the Fee Letter have not been signed and returned
as described in the preceding sentence by such date, this offer will terminate
on such date. We look forward to working with you on this transaction.

[Remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

Very truly yours, GOLDMAN SACHS BANK USA By:  

/s/ Robert K. Ehudin

Name:   Robert K. Ehudin Title:   Authorized Signatory

GOLDMAN SACHS LENDING PARTNERS LLC

By:  

/s/ Robert K. Ehudin

Name:   Robert K. Ehudin Title:   Authorized Signatory

[Signature Page to Project Charm Commitment Letter]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED AS OF

THE DATE FIRST WRITTEN ABOVE:

NEWELL RUBBERMAID INC. By:  

/s/ Michael B. Polk

Name:   Michael B. Polk Title:   President and Chief Executive Officer

[Signature Page to Project Charm Commitment Letter]



--------------------------------------------------------------------------------

ANNEX A

In the event that any Commitment Party, or any affiliate of the Commitment
Parties or any of the partners, members, directors, officers, agents, employees
and controlling persons (if any), as the case may be, of the Commitment Parties
and any such affiliate (each, an “Indemnified Person”) becomes involved in any
capacity in any action, proceeding or investigation brought by or against any
person, including shareholders, partners, members or other equity holders of the
Borrower or the Acquired Business in connection with or as a result of either
this arrangement or any matter referred to in this Commitment Letter or the Fee
Letter (together, the “Letters”), the Borrower agrees to reimburse on demand
such Indemnified Person for its reasonable and documented legal and other
expenses (including the reasonable and documented cost of any investigation and
preparation) incurred in connection therewith. The Borrower also agrees to
indemnify and hold each Indemnified Person harmless against any and all losses,
claims, damages or liabilities to any such person in connection with or as a
result of either this arrangement or any matter referred to in the Letters
(whether or not such investigation, litigation, claim or proceeding is brought
by you, your equity holders or creditors or an Indemnified Person and whether or
not any such Indemnified Person is otherwise a party thereto), except to the
extent that such loss, claim, damage or liability has been found by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from (A) the gross negligence, bad faith or willful misconduct of such
Indemnified Person, (B) any material breach of the obligations of such
Indemnified Person under this Commitment Letter, the Fee Letter or any Bridge
Facility Documentation or (C) any dispute among Indemnified Persons that does
not involve an act or omission by the Borrower (other than any claims against
the Administrative Agent or the Commitment Parties in their capacity as such).
In any case where the indemnity in this paragraph applies, the Borrower will not
be required to reimburse the costs of more than one counsel to all Indemnified
Persons (and, if reasonably necessary, one local counsel in any relevant
jurisdiction or one specialist counsel in any applicable specialty approved by
Borrower) and, solely in the case of an actual or potential conflict of
interest, of one additional counsel and, if reasonably necessary, one local
counsel in any relevant jurisdiction or one specialist counsel in any applicable
specialty approved by Borrower) to the affected Indemnified Persons). The
reimbursement, indemnity and contribution obligations of the Borrower under this
paragraph will be in addition to any liability which the Borrower may otherwise
have, and will be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Borrower and the Indemnified
Persons. The Borrower also agrees that no Indemnified Person will have any
liability to the Borrower or any person asserting claims on behalf of or in
right of the Borrower or any other person in connection with or as a result of
either this arrangement or any matter referred to in the Letters, except in the
case of the Borrower to the extent that any losses, claims, damages, liabilities
or expenses incurred by the Borrower or its affiliates, shareholders, partners
or other equity holders have been found by a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from (x) the gross negligence
or willful misconduct of such Indemnified Person in performing the services that
are the subject of the Letters or (y) a material breach of the Commitment
Parties’ funding obligations in respect of the Facility; provided, however, that
in no event will such Indemnified Person or such other parties have any
liability for any indirect, consequential, special or punitive damages in
connection with or as a result of such Indemnified Person’s activities related
to the Letters. The provisions of this Annex A will survive any termination or
completion of the arrangement provided by the Letters.



--------------------------------------------------------------------------------

ANNEX B

PROJECT CHARM

Transaction Description1

1) The Borrower intends to acquire (the “Acquisition”) all the issued and
outstanding equity interests in an entity previously identified to the Arranger
and codenamed “Charm” (the “Acquired Company” and, together with its
subsidiaries, the “Acquired Business”) pursuant to an Agreement and Plan of
Merger dated as of the date hereof among the Borrower, the Acquired Company,
NCPF Acquisition Corp. I, a Delaware corporation (“Merger Sub”), and NCPF
Acquisition Corp. II, a Delaware corporation (“Successor Sub”) (together with
the exhibits, annexes, schedules and disclosure letters thereto, collectively,
as modified, amended, supplemented, consented to or waived, the “Acquisition
Agreement”), for consideration consisting of shares of the Borrower’s common
stock and cash (the “Acquisition Consideration”, and the cash component of the
Acquisition Consideration, the “Cash Consideration”). Pursuant to the
Acquisition Agreement, the Borrower will cause its indirectly held subsidiary,
Merger Sub, to merge with and into the Acquired Company, with the Acquired
Company surviving such merger, and immediately thereafter, the Acquired Company
will be merged with and into Successor Sub, an indirectly held subsidiary of the
Borrower, with Successor Sub surviving such merger as a wholly owned subsidiary
of the Borrower.

2) The Cash Consideration, the Acquired Business Debt Refinancing (as defined
below), payments made in connection with the Change of Control Offer, any
required payments with respect to the Acquired Company Convertible Notes and the
transaction expenses related to the Acquisition and the related transactions
(the “Transaction Expenses”) are expected to be financed from the following
sources:

 

  a. available cash of the Acquired Business;

 

  b. the receipt of approximately $195,000,000 of net after tax cash proceeds by
the Borrower from the sale of its Levolor and Kirsch window coverings brands
(the “Decor Sale”);

 

  c. the incurrence by the Borrower of indebtedness under a new senior unsecured
term loan A credit facility from a syndicate of banks, financial institutions
and other institutional lenders of approximately $1,500,000,000 in aggregate
principal amount (the “Term Loans”); and

 

  d. the issuance by the Borrower of approximately $7,948,000,000 in aggregate
principal amount of its senior unsecured notes (the “Notes”) pursuant to a
registered public offering or Rule 144A or other private placement (the “Notes
Offering”).

3) In connection with the Acquisition, the Borrower:

 

  a. will enter into a senior unsecured bridge facility having the terms set
forth on Annex C to the Commitment Letter (the “Facility”) in an aggregate
principal amount of $10,500,000,000 (subject to reduction as set forth in Annex
C) and borrow thereunder on the Closing Date in the event that all or any
portion of the principal amount of the Notes has not been issued, and/or all or
any portion of the principal amount of Term Loans has not been incurred, and/or
all or any portion of the proceeds of the Decor Sale have not been received, in
each case on or prior to the Closing Date;

 

1  All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this Annex B is attached, including
Annexes A, C and D thereto.

 

B-1



--------------------------------------------------------------------------------

  b. may seek consents to and/or amendments of the Surviving Acquired Company
Senior Notes to permit the Transactions, and waive any default or change of
control “put” provision thereunder that would otherwise be triggered by the
Acquisition (such consent, waiver, amendment or modification, the “Change of
Control Consent”, and such solicitation for Change of Control Consent the
“Consent Solicitation”) and, if such Change of Control Consent shall not be
obtained, will make or cause to be made a change of control offer (the “Change
of Control Offer”) prior to the Closing Date on terms that satisfy the
requirement for a “Change of Control Offer” (or equivalent term) as defined in
the applicable indentures governing the Surviving Acquired Company Senior Notes;
and

 

  c. together with, Merger Sub, Successor Sub, the Acquired Company or any
Acquired Business, will repay, discharge, redeem or repurchase the Acquired
Business Debt (other than the Surviving Acquired Company Senior Notes to the
extent the Change of Control Consent has been obtained or the Change of Control
Offer has been consummated and such notes shall have an “Investment Grade
Rating” as defined in the applicable indenture governing the Surviving Acquired
Company Senior Notes (the “Investment Grade Rating Condition”)) on or prior to
the Closing Date (the “Acquired Business Debt Refinancing”).

4) In connection with the Acquisition, the Borrower will also seek to

 

  a. (i) amend its Existing Credit Agreement to increase the minimum Total
Indebtedness to Total Capital leverage ratio to 0.65:1.00 during the first year
following the Closing Date and to exclude from the calculation of the Interest
Coverage Ratio the Transaction Expenses and transaction expenses incurred in
connection with the Borrower’s acquisition of Elmer’s Product Inc., and (ii) to
separately amend, amend and restate or replace its Existing Credit Agreement in
order to, among other things, increase the aggregate commitments thereunder to
up to $1,250,000,000 and extend the maturity thereof; and

 

  b. amend, replace or otherwise refinance its Amended and Restated Loan and
Servicing Agreement, dated as of September 6, 2016 (as amended prior to the date
hereof, the “Receivables Facility”), among Expo Inc., the Borrower, PNC Bank,
National Association, as administrative agent, and the other parties thereto, in
order to increase the maximum aggregate commitments of the lenders thereunder to
up to $1,000,000,000.

The Acquisition and all the other transactions described in this Annex A are
collectively referred to as the “Transactions”.

As used herein,

“Acquired Company Senior Notes” means the following debt instruments of the
Acquired Company:

 

(i) 3.75% Senior Notes due 2021 (issued pursuant to an Indenture, dated as of
July 14, 2014, among the Acquired Company, the guarantors party thereto, Wells
Fargo Bank, National Association, as trustee, and Societe Generale Bank & Trust,
as paying agent, transfer agent, registrar and authenticating agent) (the “3.75%
Senior Notes”);

 

B-2



--------------------------------------------------------------------------------

(ii) 5.00% Senior Notes due 2023 (issued pursuant to an Indenture, dated as of
October 30, 2015, among the Acquired Company, each of the guarantors party
thereto, and Wells Fargo Bank, National Association, as trustee) (the “5.0%
Senior Notes”); and

 

(iii) 6.125% Senior Notes due 2022 (issued pursuant to an Indenture, dated as of
April 30, 2009, among the Acquired Company, each of the guarantors party
thereto, and Wells Fargo Bank, National Association, as trustee, as supplemented
by a Third Supplemental Indenture, dated as of November 9, 2010, among the
Acquired Company, the guarantors party thereto and Wells Fargo Bank, National
Association, and as further supplemented, amended or modified from time to time
prior to the date hereof).

“Acquired Company Subordinated Notes” means the Acquired Company’s 7.50% Senior
Subordinated Notes due 2017 (issued pursuant to an Indenture, dated as of
February 13, 2007, between the Acquired Company and Wells Fargo Bank, National
Association, as successor trustee to The Bank of New York, as supplemented by a
First Supplemental Indenture, dated as of February 13, 2007, among the Acquired
Company, the guarantors party thereto, and Wells Fargo Bank, National
Association, as successor trustee to The Bank of New York, and as further
supplemented, amended or modified from time to time prior to the date hereof).

“Acquired Company Convertible Notes” means the following instruments of the
Acquired Company:

 

(i) 1.875% Senior Subordinated Convertible Notes due 2018 (issued pursuant to an
Indenture, dated as of September 18, 2012, among the Acquired Company, the
guarantors party thereto, and Wells Fargo Bank, National Association, as
trustee);

 

(ii) 1.50% Senior Subordinated Convertible Notes due 2019 (issued pursuant to an
Indenture, dated as of June 12, 2013, among the Acquired Company, the guarantors
party thereto, and Wells Fargo Bank, National Association, as trustee); and

 

(iii) 1.125% Senior Subordinated Convertible Notes due 2034 (issued pursuant to
an Indenture, dated as of March 17, 2014, among the Acquired Company, the
guarantors party thereto, and Wells Fargo Bank, National Association, as
trustee).

“Acquired Business Debt” means, collectively,

 

(i) the Acquired Company Senior Notes;

 

(ii) the Acquired Company Subordinated Notes;

 

(iii) the Amended and Restated Credit Agreement, dated as of December 19, 2014,
among the Acquired Company, as the U.S. borrower, Jarden Lux Holdings Sarl and
Charm Lux Finco Sarl, as the Luxembourg borrowers, Barclays Bank PLC, as
administrative agent and collateral agent, and the lenders and letter of credit
issuers party thereto, as further supplemented, amended or modified from time to
time prior to the date hereof; and

 

(iv) the Third Amended and Restated Loan Agreement, dated as of February 17,
2012, among Jarden Receivables, LLC, as borrower, the Acquired Company, as
initial servicer, SunTrust Robinson Humphrey, Inc, as administrator, and the
other lenders and issuing lenders party thereto, as further supplemented,
amended or modified from time to time prior to the date hereof.

 

B-3



--------------------------------------------------------------------------------

“Surviving Acquired Company Senior Notes” means the 3.75% Senior Notes and the
5.00% Senior Notes.

 

B-4



--------------------------------------------------------------------------------

ANNEX C

PROJECT CHARM

$10,500 Million Senior Unsecured Bridge Term Loan Credit Facility

Summary of Principal Terms and Conditions1

 

Borrower:    Newell Rubbermaid Inc. (the “Borrower”). Guarantors:    All
obligations of the Borrower under the Facility will be unconditionally
guaranteed by (a) the Acquired Company and its subsidiaries, in each case to the
extent that any Surviving Acquired Company Senior Notes or Acquired Company
Convertible Notes remain outstanding and such person is an issuer or guarantor
thereof, and (b) any subsidiary of the Borrower (including, from the Closing
Date, the Acquired Company and its subsidiaries) that has provided or is
required to provide a guarantee in respect of the Existing Credit Agreement, the
Borrower’s existing notes, the Notes, the Term Loans or any other senior debt
for borrowed money of the Borrower. Administrative Agent:    Goldman Sachs Bank
USA (“GS Bank”), acting through one or more of its affiliates, will act as sole
administrative agent (collectively, in such capacity, the “Administrative
Agent”) for a syndicate of banks, financial institutions and other institutional
lenders approved in accordance with the Commitment Letter (together with GS Bank
and GSLP, the “Lenders”), and will perform the duties customarily associated
with such role. Sole Bookrunner and Sole Lead Arranger:    GS Bank will act as
sole bookrunner and sole lead arranger for the Facility described below (in such
capacities, the “Arranger”), and will perform the duties customarily associated
with such roles. Facility:    A senior unsecured bridge term loan credit
facility in an aggregate principal amount of $10,500,000,000 (as reduced from
time to time in accordance with this Annex C and as may be voluntary reduced by
the Borrower in accordance with this Annex C) (the “Facility”).

 

1  All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this Annex C is attached, including
Annexes A, B and D thereto.



--------------------------------------------------------------------------------

Purpose:    The proceeds of the Facility will be used by the Borrower (a) to pay
a portion of the Cash Consideration, (b) to consummate the Acquired Business
Debt Refinancing, to make any required payments in connection with the Change of
Control Offer and to make certain required payments with respect to the Acquired
Company Convertible Notes and (c) to pay the Transaction Expenses. Availability:
  

The Facility may be drawn in a single drawing on the closing date of the
Acquisition upon satisfaction (or waiver) of the conditions to funding described
in Annex D to the Commitment Letter (the “Closing Date”); provided that in no
event shall the Closing Date occur prior to March 31, 2016.

 

Amounts borrowed under the Facility that are repaid or prepaid may not be
reborrowed.

Interest Rates and Fees:    As set forth on Annex I hereto. Final Maturity and
Amortization:    The Facility will mature on the day that is 364 days after the
Closing Date (the “Maturity Date”). There will be no scheduled amortization
payments. Mandatory Prepayments and Commitment Reductions:    On or prior to the
Closing Date, the aggregate commitments in respect of the Facility under the
Commitment Letter or under the Bridge Facility Documentation (as applicable)
shall be automatically and permanently reduced, and after the Closing Date, the
aggregate loans under the Facility shall be prepaid, without penalty or premium,
in each case, dollar-for-dollar, by the following amounts (in each case subject
to exceptions to be agreed):    (a) Asset Sales: 100% of the Net Cash Proceeds
of all asset sales or other dispositions of property by the Borrower and its
subsidiaries outside the ordinary course of business (including the Decor Sale
and proceeds from the sale of stock of any subsidiary of the Borrower and
insurance and condemnation proceeds), including exceptions for (i) intercompany
sales of assets, (ii) sales of assets (other than the Decor Sale) generating net
cash proceeds not exceeding $100,000,000 for any single transaction or series of
related transactions or $250,000,000 in the aggregate and (iii) other exceptions
to be agreed (collectively, “Asset Sale Proceeds”); provided that Asset Sale
Proceeds shall not include any such Net Cash Proceeds that are reinvested within
9 months following receipt.

 

C-2



--------------------------------------------------------------------------------

  

(b) Debt Issuances: without duplication of any reduction pursuant to clause (d)
below, 100% of the Net Cash Proceeds received from any issuance to third parties
of debt securities or incurrence of other third party debt for borrowed money
(in a public offering or private placement) by the Borrower or any of its
subsidiaries (including the Notes), including exceptions for (i) intercompany
indebtedness, (ii) ordinary course purchase money indebtedness, letter of credit
facilities, overdraft protection and short term working capital facilities,
factoring arrangements, hedging and cash management or capital lease
obligations, (iii) ordinary course borrowings under the Borrower’s Existing
Credit Agreement and the Receivables Facility, (iv) an amendment, amendment and
restatement or increase in commitments under the Existing Credit Agreement;
provided that after giving effect to such amendment, amendment and restatement
or increase, the aggregate commitments thereunder shall not exceed
$1,250,000,000, (v) issuances of commercial paper, (vi) bilateral working
capital facilities entered into in the ordinary course and consistent with past
practice and (vii) any other exceptions to be agreed;

 

(c) Equity Issuance: 100% of the Net Cash Proceeds received from any issuance of
equity securities or equity-linked securities (in a public offering or private
placement) by the Borrower or any of its subsidiaries, including exceptions for
(i) intercompany issuances of equity, (ii) equity securities issued pursuant to,
or upon the exercise of options or similar rights granted pursuant to, equity
based incentive plans or arrangements, employee stock purchase plans or dividend
reinvestment plans and (iii) any other exceptions to be agreed; and

 

(d) Qualifying Term Loans: 100% of the committed amount of any term loan
financing to the extent entered into after the date hereof for the purpose of
financing the Transactions (such reduction to occur upon the effectiveness of
definitive documentation for such bank financing and receipt by the Arranger of
a notice from the Borrower that such bank financing constitutes Qualifying Term
Loans). “Qualifying Term Loans” shall mean a bank facility with lenders
reasonably acceptable to the Borrower (it being understood that Eligible Lenders
are acceptable) and which is subject to conditions precedent to funding that are
no less favorable to the Borrower than the conditions set forth herein to the
funding of the

 

C-3



--------------------------------------------------------------------------------

  

Facility, as determined by the Borrower in its discretion. The Term Loans will
be structured in a manner to qualify as Qualifying Term Loans.

 

“Net Cash Proceeds” shall mean:

 

(a) with respect to a sale or other disposition of any assets of the Borrower or
any of its subsidiaries, the excess, if any, of (i) the cash received in
connection therewith (including any cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) payments made to retire any debt
that is secured by such asset and that is required to be repaid in connection
with the sale thereof (other than the loans under the Facility), (B) the
reasonable expenses incurred by the Borrower or any of its subsidiaries in
connection therewith, (C) taxes reasonably estimated to be payable in connection
with such transaction, (D) the amount of reserves established by the Borrower or
any of its subsidiaries in good faith and pursuant to commercially reasonable
practices for adjustment in respect of the sale price of such asset or assets in
accordance with applicable generally accepted accounting principles, provided
that if the amount of such reserves exceeds the amounts charged against such
reserve, then such excess, upon the determination thereof, shall then constitute
Net Cash Proceeds and (E) the pro rata portion of the cash received in
connection therewith attributable to minority interests and not available for
distribution to or for the account of the Borrower or any of its wholly-owned
subsidiaries as a result thereof;

 

(b) with respect to the Notes, Term Loans or any debt issuance, the excess, if
any, of (i) cash received by the Borrower or any of its subsidiaries in
connection with such issuance over (ii) the sum of the underwriting discounts
and commissions and other reasonable expenses incurred by the Borrower or any of
its subsidiaries in connection with such issuance; and

 

(c) with respect to any Equity Issuance, the excess of (i) the cash received in
connection with such issuance over (ii) the underwriting discounts and
commissions and other reasonable expenses incurred by the Borrower or any of its
subsidiaries in connection with such issuance.

 

In addition, the aggregate commitments in respect of

 

C-4



--------------------------------------------------------------------------------

  

the Facility shall be automatically and permanently reduced upon any permanent
prepayment or other reduction of any Acquired Business Debt, in each case on or
prior to the Closing Date, by an amount equal to the principal amount of the
amount prepaid or reduced plus any premium or make-whole that would have been
payable if such amount had been redeemed on the Closing Date).

 

In addition, on or prior to the Closing Date, the aggregate commitments in
respect of the Facility under the Commitment Letter or under the Bridge Facility
Documentation (as applicable) shall be permanently reduced to zero immediately
upon the Termination Date.

 

The Borrower shall provide the Administrative Agent with prompt written notice
of any mandatory prepayment or commitment reduction hereunder. Such prepayments
or reductions shall be allocated among the Lenders on a pro rata basis, except
that the allocation among affiliated Lenders may be as they and the Arranger
otherwise determine.

Voluntary Prepayments and Reductions in Commitments:    Voluntary reductions of
the unutilized portion of the commitments under the Facility and prepayments of
borrowings thereunder will be permitted at any time, in minimum principal
amounts to be agreed upon, without premium or penalty, subject to reimbursement
of the Lenders’ redeployment costs in the case of a prepayment of Adjusted LIBOR
borrowings other than on the last day of the relevant interest period.
Documentation:    The Facility will be governed by definitive loan and related
agreements and documentation (collectively, the “Bridge Facility Documentation”
and the principles set forth in this paragraph, the “Documentation Principles”),
will be based on and be substantially consistent with the Borrower’s Credit
Agreement, dated as of December 2, 2011, among the Borrower, the financial
institutions from time to time party thereto, as lenders, and JPMorgan Chase
Bank, N.A., as administrative agent (as amended from time to time prior to the
date hereof, the “Existing Credit Agreement”), with modifications (a) as are
necessary to reflect the terms specifically set forth in the Commitment Letter
(including the annexes and exhibits thereto) (including the nature of the
Facility as a bridge facility) and the Fee Letter, (b) to reflect any changes in
law or accounting standards since the date of the Existing Credit Agreement, (c)
to reflect

 

C-5



--------------------------------------------------------------------------------

   the operational or administrative requirements of the Administrative Agent as
reasonably agreed by the Borrower, (d) to accommodate, give effect to and/or
permit the structure of the Transactions and the intended use of the Facility,
(e) as mutually agreed by the Borrower and the Administrative Agent, and
(f) that take into account the operational and strategic requirements of the
Borrower after giving effect to the Transactions in light of its size,
geographic locations, businesses, business practices, operations, financial
accounting and the disclosure schedules to the Acquisition Agreement and to the
extent any other terms are not expressly set forth in the Commitment Letter
(including the annexes and exhibits thereto), that will (i) be negotiated in
good faith and (ii) contain such other terms as the Borrower and the Arranger
shall reasonably agree; provided, that the financial covenants shall be as
described under the “Financial Covenants” section below. The Bridge Facility
Documentation will contain only those conditions to borrowing, mandatory
prepayments, representations, warranties, affirmative and negative covenants and
events of default expressly set forth in the Commitment Letter, including this
Annex C, with such modifications to the terms thereof as shall be made in
accordance with the flex provisions of the Fee Letter. All covenants and events
of default shall apply commencing on the effective date of the Bridge Facility
Documentation. Representations and Warranties:    Substantially similar to those
contained in the Existing Credit Agreement and limited to corporate existence
and powers; corporate action and enforceability; governmental approvals and no
conflicts; financial condition and no material adverse change; litigation and
environmental matters; compliance with laws and agreements; investment company
status; taxes; ERISA; disclosure; use of credit; existing agreements;
subsidiaries; and (subject to the following paragraph) anti-corruption laws and
sanctions. In addition, the Bridge Facility Documentation shall contain
customary representations as to solvency, compliance with the Patriot Act,
absence of payment or bankruptcy default and representations as to unaudited and
pro forma financial statements. Subject to the Limited Conditionality
Provisions, all representations shall be made at the effective date of the
Bridge Facility Documentation and on the Closing Date, and all representations
made on the Closing Date shall be made giving effect to the Acquisition.

 

C-6



--------------------------------------------------------------------------------

Conditions Precedent to Effectiveness:    The effectiveness of the Bridge
Facility Documentation will be subject solely to (i) delivery to the
Administrative Agent of counterparts of the Bridge Facility Documentation by
each party thereto, (ii) payment of all fees due and payable under the Fee
Letter and all reasonable and documented out-of-pocket expenses of the
Administrative Agent and the Arranger invoiced at least three business days
prior to the date of such effectiveness (the “Effective Date”), (iii) delivery
of all documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Patriot Act, at least 3 business
days prior to the Effective Date, to the extent requested in writing by the
Arranger at least 10 business days prior to the Effective Date, (iv) the
Administrative Agent (or its counsel) receiving organizational documents,
resolutions and an incumbency certificate from the Borrower and (v) the
Administrative Agent receiving customary officer’s and secretary’s certificates.
Conditions Precedent to Borrowing on the Closing Date:    The borrowing under
the Facility on the Closing Date will be subject solely to the conditions set
forth in Annex D to the Commitment Letter, it being understood that there are no
other conditions (implied or otherwise) to the commitments. Actions Between
Effective Date and Closing Date:    During the period from and including the
Effective Date to and including the Termination Date (the “Limited
Conditionality Period”), and notwithstanding (i) that any representation made on
the Effective Date was incorrect, (ii) any failure by the Borrower to comply
with the affirmative covenants, negative covenants and financial covenants,
(iii) any provision to the contrary in any Bridge Facility Documentation or
otherwise or (iv) that any condition to the occurrence of the Effective Date may
subsequently be determined not to have been satisfied, neither the
Administrative Agent nor any Lender shall be entitled to (1) cancel any of its
commitments under the Facility (except as set forth in “Mandatory Prepayments
and Commitment Reductions” above), (2) rescind, terminate or cancel the Bridge
Facility Documentation or exercise any right or remedy or make or enforce any
claim under the Bridge Facility Documentation, related notes, related fee letter
or otherwise it may have to the extent to do so would prevent, limit or delay
the

 

C-7



--------------------------------------------------------------------------------

   making of its loans thereunder, (3) refuse to participate in making its loan
thereunder or (4) exercise any right of set-off or counterclaim in respect of
its loans thereunder to the extent to do so would prevent, limit or delay the
making of its such loan; provided in each case that the applicable conditions
precedent to the making of such loans set forth in Annex D to the Commitment
Letter have been satisfied. For the avoidance of doubt, immediately after the
expiration of the Limited Conditionality Period, all of the rights, remedies and
entitlements of the Administrative Agent and the Lenders shall be available
notwithstanding that such rights were not available prior to such time as a
result of the foregoing. Affirmative Covenants:    Substantially similar to
those found in the Existing Credit Agreement and limited to financial
statements, ratings change and other information; notices of material events;
existence and conduct of business; payment of obligations; maintenance of
properties and insurance; books and records, and inspection rights; compliance
with laws; use of proceeds; and accuracy of information. Negative Covenants:   
Substantially similar to those found in the Existing Credit Agreement and
limited to letter of credit obligations; subsidiary indebtedness; liens;
fundamental changes; transactions with affiliates; changes to fiscal period; and
use of proceeds. Financial Covenants:   

Limited to:

 

Total Indebtedness to Total Capital shall not exceed 0.65:1.00 at the end of any
fiscal quarter commencing with the first fiscal quarter ending after the Closing
Date; and

 

Interest Coverage Ratio shall be equal to or greater than 4.00:1.00 at the end
of any fiscal quarter commencing with the first fiscal quarter ending after the
Closing Date;

 

in each case, calculated in accordance with (and capitalized terms to have the
meaning set forth in) the Existing Credit Agreement, except that the Transaction
Expenses, and transaction expenses relating to the Borrower’s acquisition of
Elmer’s Products, Inc. (in each case including structuring fees, upfront fees
and professional fees in connection with the associated bridge financings),
shall be excluded for the purpose of calculating the Interest Coverage Ratio.

 

C-8



--------------------------------------------------------------------------------

Events of Default:    Substantially similar to those found in the Existing
Credit Agreement and limited to non-payment of principal, interest, fees or
other amounts; failure of any representation or warranty to be true and correct
in any material respect when made or deemed made; non-observance or
non-performance of covenant; cross-default and cross-acceleration; bankruptcy or
insolvency of the Borrower or any material subsidiary; ERISA events; judgments;
any change of control; or invalidity or unenforceability of guarantees. Voting:
   Substantially consistent with the Existing Credit Agreement; provided that no
amendment or waiver under the Bridge Facility Documentation shall release all or
substantially all of the value of the guarantees in respect of the Facility
without the consent of each Lender. Cost and Yield Protection:    Usual for
facilities and transactions of this type (including but not limited to customary
tax gross-up provisions and provisions relating to Dodd-Frank and Basel III).
Assignments and Participations:    Prior to the Closing Date, the Lenders will
not be permitted to assign commitments under the Facility to any person except
in a manner consistent with the syndication provisions of the Commitment Letter.
   After the Closing Date, the Lenders will be permitted to assign loans under
the Facility to eligible assignees subject to the consent of the Borrower (not
to be unreasonably withheld or delayed); provided that no such consent shall be
required with respect to assignment (x) to a Lender, an affiliate of a Lender or
an approved fund, (y) to an Eligible Lender or (z) if an event of default shall
have occurred and be continuing; and provided further that such consent shall be
deemed to have been given if the Borrower shall not have responded to a written
request for consent within 10 business days. All assignments require the consent
of the Administrative Agent (not to be unreasonably withheld or delayed). Each
assignment shall be accompanied by the payment of a $3,500 assignment processing
fee to Administrative Agent (unless waived by the Administrative Agent).   
Lenders may sell participations without the consent of any person, so long as
any such participation does not create rights in participants to approve
amendments or

 

C-9



--------------------------------------------------------------------------------

   waivers, except certain customary matters consistent with the Existing Credit
Agreement; provided, that no such participation shall relieve, release or novate
any Lender selling such participation from its obligation to fund the Facility
on the Closing Date. Defaulting Lenders:    Consistent with the Existing Credit
Agreement, including the suspension of voting rights and rights to receive
certain fees, and the termination or assignment of commitments or loans of
defaulting Lenders. Expenses and Indemnification:    Consistent with the
indemnification provisions contained in the Commitment Letter. Governing Law and
Forum:    New York. Arranger’s Counsel:    Davis Polk & Wardwell LLP.

 

C-10



--------------------------------------------------------------------------------

ANNEX I

 

Interest Rates:

  

The interest rates under the Facility will be, at the option of the Borrower,
(a) Adjusted LIBOR plus the Applicable Adjusted LIBOR Margin (as defined below)
or (b) ABR plus the Applicable Adjusted LIBOR Margin minus 1.00%.

 

The Borrower may elect interest periods of 1, 2, 3 or 6 months for Adjusted
LIBOR borrowings. Calculation of interest shall be on the basis of the actual
number of days elapsed in a year of 360 days (or 365 or 366 days, as the case
may be, in the case of ABR loans based on the prime rate) and interest shall be
paid in arrears (i) at the end of each interest period and no less frequently
than quarterly, in the case of Adjusted LIBOR advances and (ii) quarterly, in
the case of ABR advances.

 

ABR is the Alternate Base Rate, which is the highest of (a) the Administrative
Agent’s Prime Rate, (b) the Federal Funds Effective Rate plus  1⁄2 of 1.0%, and
(c) Adjusted LIBOR for a one-month interest period, plus 1.0%.

 

Adjusted LIBOR is the London interbank offered rate for dollars and will at all
times include statutory reserves. Adjusted LIBOR shall not be less than 0.00%.

Applicable Adjusted LIBOR Margin:

 

Public Debt Rating2

  Baa1/BBB+/
BBB+     Baa2/BBB/
BBB     Baa3/BBB-
/BBB-     Ba1/BB+/
BB+     Ba2/BB/BB  

Closing Date until 89 days following the Closing Date

    1.125 %      1.25 %      1.50 %      2.00 %      2.25 % 

90th day following the Closing Date until 179th day following the Closing Date

    1.375 %      1.50 %      1.75 %      2.25 %      2.50 % 

180th day following the Closing Date until 269th day following the Closing Date

    1.625 %      1.75 %      2.00 %      2.50 %      2.75 % 

From the 270th day following the Closing Date

    1.875 %      2.00 %      2.25 %      2.75 %      3.00 % 

 

2  Based on public ratings from S&P, Moody’s and Fitch Investor Services for
senior unsecured, long-term indebtedness for borrowed money of the Borrower that
is not guaranteed by any other person or subsidiary and not supported by any
other credit enhancement (the “Public Debt Rating”). Split ratings to be handled
consistently with the Existing Credit Agreement.



--------------------------------------------------------------------------------

Default Rate:    At any time when the Borrower is in default in the payment of
any amount of principal due under the Facility, the overdue amount shall bear
interest at 2% above the rate otherwise applicable thereto. Overdue interest,
fees and other amounts shall bear interest at 2% above the rate applicable to
ABR loans. Undrawn Commitment Fee:    The Borrower will pay a fee (the “Undrawn
Commitment Fee”), for the ratable benefit of the Lenders in an amount equal to
the rate per annum specified in the grid below of the undrawn portion of the
commitments in respect of the Facility which fee shall accrue from the date that
is the later of (i) the Fee Start Date and (ii) the date of the execution of the
Bridge Facility Documentation, to but excluding the Fee Payment Date, and which
fee shall be payable on the Fee Payment Date. “Fee Start Date” means the earlier
of (i) 60 calendar days after the completion of a Successful Syndication (as
defined in the Fee Letter) and (ii) 75 calendar days after the date of the
Commitment Letter. “Fee Payment Date” means the earlier of (i) termination or
expiration of commitments under the Facility and (ii) the Closing Date.

 

Public Debt Rating

   Baa1/BBB+/
BBB+     Baa2/BBB/
BBB     Baa3/BBB-
/BBB-     Ba1/BB+/
BB+     Ba2/BB/BB  

Undrawn Commitment Fee Rate

     0.15 %      0.175 %      0.225 %      0.30 %      0.375 % 

 

Duration Fees:

   The Borrower will pay a fee (the “Duration Fee”), for the ratable benefit of
the Lenders, in an amount equal to (i) 0.50% of the aggregate principal amount
of the loans under the Facility outstanding on the date which is 90 days after
the Closing Date, due and payable in cash on such 90th day (or if such day is
not a business day, the next business day); (ii) 0.75% of the aggregate
principal amount of the loans under the Facility outstanding on the date which
is 180 days after the Closing Date, due and payable in cash on such 180th day
(or if such day is not a business day, the next business day); and (iii) 1.00%
of the aggregate principal amount of the loans under the Facility outstanding on
the date which is 270 days after the Closing Date, due and payable in cash on
such 270th day (or if such day is not a business day, the next business day).

 

2



--------------------------------------------------------------------------------

ANNEX D

PROJECT CHARM

$10,500 Million Senior Unsecured Bridge Term Loan Credit Facility

Conditions to Facility Closing3

The borrowing under the Facility shall not occur prior to March 31, 2016 and
shall be subject solely to occurrence of the Effective Date and the following
conditions precedent:

1. The Acquisition shall have been consummated on or prior to the Outside Date
and substantially concurrently with the borrowing under the Facility in
accordance with the Acquisition Agreement giving effect to amendments,
modifications, supplements, consents, waivers or requests other than those
amendments, modifications, supplements, consents waivers or requests (including
the effects of such requests) by the Borrower that are materially adverse to the
interests of the Lenders (it being understood that any change in the Acquisition
Consideration of less than 5% will be deemed not to be materially adverse to the
interests of the Lenders; provided that any reduction of the Acquisition
Consideration shall be applied to reduce commitments under the Facility on a
dollar-for-dollar basis) without the Arranger’s prior written consent (which
consent shall not be unreasonably withheld, conditioned or delayed); provided
that any change to the definition of “Company Material Adverse Effect” in the
Acquisition Agreement shall be deemed to be materially adverse to the interests
of the Lenders.

2. The Arranger shall have received (a) U.S. GAAP audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Borrower and its subsidiaries and the Acquired Business for the three most
recent fiscal years ended at least 60 days prior to the Closing Date (the
Arranger hereby acknowledging receipt of such audited financial statements for
the Borrower and the Acquired Business for the fiscal years ended 2012, 2013 and
2014 and agreeing that, with respect to such audited financial information for
any subsequent fiscal year, such information shall be deemed delivered through
the filing by the Borrower or the Acquired Business, as the case may be, of its
annual report on Form 10-K with respect to such fiscal year with the SEC),
(b) U.S. GAAP unaudited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of the Borrower and its subsidiaries
and the Acquired Business for each subsequent fiscal quarter (other than the
fourth fiscal quarter) ended after the last fiscal year for which financial
statements have been delivered under clause (a) above and ended at least 40 days
before the Closing Date (it being agreed that, with respect to such unaudited
financial statements for any fiscal quarter, such information shall be deemed
delivered through the filing by the Borrower or the Acquired Business, as the
case may be, of its quarterly report on Form 10-Q with respect to each such
fiscal quarter with the SEC) and (c) to the extent that the Securities and
Exchange Commission would require it in a registered offering of the Notes on
Form S-3 (or if the Company is no longer eligible to use Form S-3, a registered
offering of the Notes on Form S-1), customary pro forma balance sheet and
statements of income for the most recently completed four fiscal quarter period
ended at least 40 days before the Closing Date (or 60 days before the Closing
Date in the case of the fourth fiscal quarter), giving effect to the
Transactions as if such Transactions had occurred at the beginning of such
period; provided that in each case the financial statements required to be
delivered by this paragraph 2 shall meet the requirements of Regulation S-X
under the Securities Act of 1933, as amended, and all other accounting rules and
regulations of the SEC promulgated thereunder applicable to a registration
statement under such Act on Form S-3 (or if the Company is no longer eligible to
use Form S-3, a registered offering of the Notes on Form S-1).

 

 

3  All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this Annex D is attached, including
Annexes A, B and C thereto.



--------------------------------------------------------------------------------

3. Subject to the Limited Conditionality Provisions and the Documentation
Principles, the Administrative Agent shall have received the following
(collectively, the “Closing Deliverables”): customary legal opinions, corporate
organizational documents of the Borrower, good standing certificates of the
Borrower in its jurisdiction of organization, corporate authorizing resolutions,
a customary closing certificate regarding incumbency, attaching corporate
organizational documents and corporate resolutions and certifying as to the
satisfaction of conditions precedent to the Closing Date and a borrowing notice,
in each case as are customary for transactions of this type.

4. The Administrative Agent shall have received a solvency certificate in
substantially the form of Annex D-I hereto.

5. The Arranger and the Lenders shall have received, or, to the extent payable
on the Closing Date, shall receive substantially contemporaneously with the
initial funding of the Facility, all fees and invoiced expenses required to be
paid on or prior to the Closing Date pursuant to the Fee Letter or the Bridge
Facility Documentation, in each case to the extent invoiced at least three
business days prior to the Closing Date.

6. The Arranger shall have received, at least three business days prior to the
Closing Date, all documentation and other information required by United States
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT Act
to the extent such documentation and other information is reasonably requested
in writing to the Borrower at least ten business days prior to the Closing Date.

7. The Acquired Business Debt (other than Acquired Business Debt permitted to
remain outstanding pursuant to the terms of the Acquisition Agreement) shall
have been (or substantially contemporaneously with the borrowing under the
Facility, shall be) repaid, discharged or redeemed, all commitments thereunder
(if any) terminated, and all security interests and guarantees in connection
therewith shall have been terminated and released through customary payoff and
release letters; provided that, so long as the Investment Grade Rating Condition
is satisfied as of the Closing Date, the foregoing conditions shall not apply to
any series of Surviving Acquired Company Senior Notes if either (x) the Change
of Control Consent shall have been obtained from the requisite number of holders
of such series of Surviving Acquired Company Senior Notes or (y) the Change of
Control Offer has been made prior to the Closing Date and such offer shall have
expired and any notes tendered shall have been accepted for payment on the
Closing Date.

8. As of the Closing Date, (a) except (x) as set forth in any Company Filed SEC
Document (as defined in the Acquisition Agreement) (excluding any disclosures in
any risk factors section that do not constitute statements of fact, disclosures
in any forward-looking statements disclaimer and other disclosures that are
generally cautionary, predictive or forward-looking in nature) or (y) disclosed
in the Company Disclosure Letter (as defined in the Acquisition Agreement),
there shall have been no fact, circumstance, effect, change, event or
development that, individually or in the aggregate, have had or would reasonably
be expected to have a Company Material Adverse Effect (as defined in the
Acquisition Agreement) since December 31, 2014 and (b) there shall not have
occurred any events that, individually or in the aggregate, have had or would
reasonably be expected to have a Company Material Adverse Effect (as defined in
the Acquisition Agreement) since the date hereof.

9. Each of the Acquisition Agreement Representations shall be true and correct,
but only to the extent that the Borrower (or its affiliates) has the right to
terminate its (or its affiliates) obligations under the Acquisition Agreement or
decline to consummate the Acquisition Agreement as a result of a breach of such
representations and warranties in the Acquisition Agreement, and the Specified
Representations shall be true and correct in all material respects (except
Specified Representations that

 

D-2



--------------------------------------------------------------------------------

are qualified by materiality, which shall be true and correct in all respects),
in each case on the Closing Date (except to the extent that any such
representations and warranties relates to an earlier date or period, in which
case such representations and warranties shall have been true and correct (in
all material respects as applicable) on and as of such earlier date or period in
all respects.

 

D-3



--------------------------------------------------------------------------------

ANNEX D-I

Form of Solvency Certificate

[DATE]

This Solvency Certificate (“Certificate”) of Newell Rubbermaid Inc., a Delaware
corporation (“the Borrower”), and its Subsidiaries is delivered pursuant to
Section [        ] of the $10,500,000,000 Senior Unsecured Bridge Term Loan
Credit Agreement, dated as of [        ] (the “Credit Agreement”), by and among
Newell Rubbermaid Inc. (the “Borrower”), the Lenders from time to time party
thereto, and Goldman Sachs Bank USA, as administrative agent. Unless otherwise
defined herein, capitalized terms used in this Certificate shall have the
meanings set forth in the Credit Agreement.

I, [            ], the duly elected, qualified and acting [Chief Financial
Officer] of the Borrower and its Subsidiaries, DO HEREBY CERTIFY, in my capacity
as an officer of the Borrower and not individually, as follows:

1. I have reviewed the Credit Agreement and the other Loan Documents referred to
therein (collectively, the “Transaction Documents”) and have made such
investigation as I have deemed necessary to enable me to express a reasonably
informed opinion as to the matters referred to herein.

2. As of the date hereof, after giving effect to the Transactions, the fair
value and the present fair saleable value of any and all property of the
Borrower and its Subsidiaries, on a consolidated basis, is greater than the
probable liability on existing debts of the Borrower and its Subsidiaries, on a
consolidated basis, as they become absolute and matured (it being understood
that the amount of contingent liabilities at any time shall be computed as the
amount that, in the light of all the facts and circumstances existing as of the
date hereof, represents the amount that can reasonably be expected to become an
actual or matured liability).

3. As of the date hereof, after giving effect to the Transactions, the Borrower
and its Subsidiaries, on a consolidated basis are able to pay their debts
(including, without limitation, contingent and subordinated liabilities) as they
become absolute and mature (it being understood that the amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing as of the date hereof, represents the
amount that can reasonably be expected to become an actual or matured
liability).

4. As of the date hereof, after giving effect to the Transactions, the Borrower
and its Subsidiaries, on a consolidated basis are otherwise “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances.

5. The Borrower and its Subsidiaries, on a consolidated basis, do not intend to,
nor do they believe that they will, incur debts that would be beyond their
ability to pay as such debts mature.

6. As of the date hereof, before and after giving effect to the Transactions,
the Borrower and its Subsidiaries are not engaged in businesses or transactions,
nor about to engage in businesses or transactions, for which any property
remaining would, on a consolidated basis, constitute unreasonably small capital
after giving due consideration to the prevailing practice in the industry in
which they are engaged.

7. For the purpose of the foregoing, I have assumed there is no default under
the Credit Agreement on the date hereof and will be no default under the Credit
Agreement after giving effect to the funding under the Credit Agreement.